El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
La relación del caso y opinión del juez sentenciador es como signe:
“Allá por el año de 1878, Victoriano de la Cruz, vendió a Francisco Rivera una ñnea rústica de 26 cuerdas en el barrio Aguacate, de Yabucoa, que se describe en la demanda, habiendo tomado pose-sión de la misma como dueño, pero sin que le hubiese otorgado la correspondiente escritura. Francisco Rivera falleció y Victoriano de la Cruz trasmitió directamente a su sucesión el título de la re-ferida propiedad, mediante escritura otorgada el 29 de marzo de 1879. La sucesión de Francisco Rivera la constituían, según apa-rece de la propia escritura, sus hijos nombrados José y María Rivera Martínez y la nieta María Rivera del Toro, hija de Tomás Rivera, también fallecido, y de Marcelina del Toro. La escritura fué otorgada a José Rivera Martínez, soltero, de 30 años de edad y ve-cino de Yabucoa, como representante de la sucesión, que aseguró estar encargado para ese acto. María Rivera Martínez contrajo ma-trimonio en Humacao el día 27 de diciembre de 1876 con Tomás Burgos y Vega, y falleció el 23 de junio de 1898, dejando a su fa-llecimiento los hijos que se mencionan en la. demanda, nombrados Ignacio, conocido por Rosendo, Bruna, conocida por Tula, Julia, Andrés, Tomás y Ursula Burgos y Rivera, y al cónyuge viudo To-más Burgos y Vega. José Rivera Martínez murió también antes de San Ciríaco (año 1899), en estado de soltería, y dejando como herederos a sus sobrinos antes mencionados. María Rivera del Toro asimismo hace unos cuatro años, habiendo antes vendido derechos y acciones en la referida finca a los demandantes.
*531“La escritura ele venta otorgada por Victoriano de la Cruz a la Sucesión de Francisco Rivera, aparece inscrita en el Registro de la' Propiedad de Humacao, al tomo 32, de Yabucoa, Finca No. 1407, inscripción 1», de fecha 3 de febrero de 1915, con el defecto subsa-nable de no expresarse las colindancias de la finca por sus puntos-cardinales. En dicha escritura se expresa la cabida, barrio y tér-mino en que radica la finca, y a ella se acompañó, una certificación de mensura practicada por el geómetra titular Manuel Disdier, el 12 de Noviembre de 1878, donde aparecen las colindancias, puntos y linderos. La descripción es suficiente. Coira v. Ortiz et al., 18 D.P.R. 213.
“La demanda en este caso se dirige contra Petrona Medina, Isaac Rivera, Francisca Espinosa, Consorcia Vázquez y Jova Ortiz y se alega que sin título ni derecho alguno están detentando y pose-yendo la referida finca y se niegan a entregarla a los demandantes. La finca tiene un valor de $700.00.
“La prueba ha demostrado que José Rivera Martínez, quien re-cibió en 29 de marzo de 1879, la escritura de venta como represen-tante de la sucesión de Francisco Rivera y por encargo de ésta, en-tró en posesión de la finca, estando también en ella su hermana Ma-ría Rivera Martínez y su sobrina María Rivera del Toro. José Rivera Martínez, vivía en concubinato con Petrona Medina, una de las demandadas. Los demandantes hijos de María Rivera Martínez ocupan una pequeña parte de la finca.
“Ha quedado justificado que los demandantes son hijos de Ma-. ría Rivera Martínez y sobrinos de José Rivera Martínez siendo los únicos herederos de ambos y el hecho de que la firma del Presbítero que autoriza la partida del matrimonio de María Rivera Martínez con Tomás Burgos no se haya autenticado en debida forma y que no se hayan presentado las certificaciones de nacimiento de los deman-dantes, y de la defunción de José Rivera Martínez y María Rivera del Toro, no es de gran importancia para la resolución de este caso en que el carácter de herederos de los demandantes ha sido demos-trado por medio de testigos. Soriano et al. v. Rexach et al., 23 D.P.R. 573.
“Entendemos, por el resultado de la prueba, que los demandan-tes han demostrado las alegaciones de su demanda, esto es, que son los legítimos dueños de la finca en cuestión, que ésta y no otra es la que les pertenece y que ella se encuentra indebidamente en poder de los demandados, y que los demandados no han justificado, como alegan en su contestación, que las tierras que poseen de la ameritada finca, lo s'ean de buena fe y justo título, no habiendo transcurrido *53230 años de sus respectivas adquisiciones o posesión, de manera que la acción pudiera estar prescrita. '
“En la demanda también se reclaman $1,000.00 por frutos deja-dos de percibir, pero éstos no se ban establecido. Sánchez v. Hartzell, et al., 26 D.P.R. 687.”
La primera cuestión que Ira sido levantada en la corte inferior y en la cual se insiste en el alegato de los apelantes afecta a la suficiencia de la demanda, la que, dice el abogado, debió baber identificado cada una de las varias parcelas de las que están en posesión los respectivos demandados.
En la demanda se describe la finca que tratan de reivin-dicar los demandantes, como sigue:
“Rústica: Predio compuesto de 26 cuerdas de terreno, en el barrio del Aguacate, del término municipal de Yabucoa, en lindes, por el Norte, con Rosendo Burgos, boy Concepción Vázquez; por el Sur, con la carretera que de Humacao conduce a Yabucoa; por el Este, con Nicolás Rodríguez; y por el Oeste, con Francisco Rivera y Manuel Perno, boy Jesús Rivera y Aurelio Vargas.”
La alegación séptima de la demanda dice:
“Séptimo: Que los demandados Petrona Medina, Isaac Rivera,. Francisca Espinosa, Consoreia Vázquez y Jova Ortiz, sin título ni derecho alguno están detentando y poseyendo la descrita finca y se niegan a entrégarla a los demandantes.”
A falta de alguna indicación de que cualquiera de los de-mandados, o un número menor del conjunto formado por todos los demandados estaba en posesión de alguna parte específica de la finca, no podemos ver, y las autoridades ci-tadas por los apelantes no revelan, ninguna base muy só-lida para la contención.
La segunda proposición es la siguiente:
“La certificación expedida por el Sacerdote de la Iglesia Católica Apostólica y Romana de la defunción, matrimonio o nacimiento de una persona ocurrido antes del año 1885, viene- a probar el acto a que dieba certificación se refiere, pero como boy la Iglesia Católica Apostólica Romana es una corporación privada, es necesario auten-*533ticar y justificar de algún modo fehaciente lá firma de la persona que autoriza la certificación, piles no hay ningún precepto legal qué autorice a un Juez para tomar conocimiento judicial de la firma de un sacerdote.”
Durante el juicio ocurrió el siguiente incidente:
“Licdo. Aponte. — Señor Juez, presentamos la certificación de matrimonio, expedida por Juan José Lebrón Torres, cura y vicario de la Iglesia ■ Parroquial de Humacao, partida de matrimonio de To-más Burgos con María Rivera.
“Licdo. González. — Hon. Juez, este es un papel que se presenta aquí suscrito por el señor Juan José Lebrón, pero esto no está au-tenticado.
“Licdo. Aponte. — Si este fuera un documento con relación a ha-ber sido realizado este matrimonio, como si se tratara de un acta bautismal, después del ochenta y cinco, fecha en que empezó a regir el Regi.stro Civil en Puerto Rico, entonces estaba bien que se opu-siera la parte contraria por ese motivo; pero' Y. II. no podrá tener eso en consideración cuando este matrimonio se llevó a efecto en el mil ochocientos setenta y seis; y como quiera qire el archivo pa-rroquia! era antes como quien dice el Registro Civil, antes del ochenta y cinco, y casi se puede decir que igual a la Secretaría de Puerto Rico, es indudable que la Corte toma conocimiento judicial de esto, porque és el archivero encargado de ese archivo parroquial. Si esta certificación fuera posterior al año mil ochocientos ochenta y cinco, entonces podría Y. H. no poder tomarla en consideración. Es más, este punto ha sido resuelto por el Tribunal Supremo, y lo que no ha sido resuelto es, si es necesario acreditar de un modo indubitable la firma de este guardador, cuando la Iglesia Católica está reconocida universalmente hasta por el derecho internacional.
“Licdo. González. — Yo no vengo a discutir que los matrimonios •anteriores al año ochenta y cinco que fué antes’ del Registro Civil haya que probarlos cón el Registro Parroquial. IJn matrimonio ce-lebrado antes del ochenta y cinco se prueba con el acta del sacerdote o ministro que llevó a efecto el matiúmonio, estamos conformes con el compañero, porque entonces existía la unión de la iglesia con el estado español, y entonces sus archivos eran iguales a los del juz-gado de primera instancia; pero mi contención es que, hoy, que la Iglesia está separada del Estado, y que es una institución privada, para justificar cualquier acto anterior al ochenta y cinco, hay que traer el acta de la Iglesia, pero hay que autenticar la firma de esa persona que- autoriza el documento, porque su señoría no toma cono-*534cimiento de la firma 'de un sacerdote de la Iglesia Católica, Apostó-lica Romana, porque las iglesias no son un archivo del Estado. Es decir, que la contención mía es, que Y. H. no sabe quién es Juan José Lebrón. 1 "
Hon. Juez. — La Corte va a admitir el documento, sujeto desde luego al estudio que hará de si podría tomar conocimiento judicial de la firma del sacerdote.
“Licdo. González. — -Yo tomo excepción. ’1
El razonamiento admite, al parecer, qne los archivos de la Iglesia de época anterior al registro civil son “documen-tos oficiales,” y el artículo 69 de la Ley de Evidencia prescribe expresamente que tales documentos podrán probarse mediante el original o “por copia certificada por el guar-dador legal de aquél.” Para los fines de esta opinión puede admitirse que el cura de la parroquia, desde el cambio de soberanía, no es un funcionario público. Pero de ahí no se infiere que él no sea el “guardador legal” de los archivos que con anterioridad al establecimiento del registro civil sirvieron para todos los propósitos y fines prácticos, como tal Registro, y que en esa forma, en una época posterior, continúen sirviendo para el mismo fin. Montañez v. El Registrador, 34 D.P.R. 777.
Otra proposición es que:
“4? La corte cometió error al permitir que el estado ciyil de los demandantes y el parentesco de éstos cOn María Rivera, María Rivera del Toro y José Rivera, se tratara de justificar por medio de prueba testifical.”
Aquí parece que se hizo la debida objeción en cada caso. En tanto se trata de los cesionarios individuales menciona-dos en la escritura de 1879, el error no fué tal vez perjudi-cial. Pero esto no puede decirse de los demás demandan-tes que derivan su título por herencia de uno o más de dichos cesionarios.
Generalmente en todos los Estados Unidos los estatutos que autorizan las certificaciones y copias certificadas oficia-les se consideran que establecen una excepción a la regla de *535prueba de referencia, pero no como qne establecen nna pre-ferencia. Las excepciones se encuentran únicamente en Louisiana, las Islas Filipinas y Puerto Rico. 2 Wigmore, 1335 y 1336.
El artículo 320 del Código Civil deja poco lugar a inter-pretación en lo que respecta a la cuestión de preferencia. Dicho artículo es como sigue:
“Las actas del registro serán la prueba del estado civil, la cual sólo podrá ser suplida por otras en el caso de que no hayan existido aquéllas o hubiesen desaparecido los libros del registro, o cuando' ante los tribunales se suscite una contienda.”
Tal preferencia no es incompatible con el artículo 35 de la Ley de Evidencia citado por los apelantes. El artículo 18 de dicha ley, en' el cual también insisten los apelantes, se refiere no tanto al modo de prueba como al número de tes-tigos necesarios para establecer cualquier hecho determi-nado. No es sino una reproducción de la antigua regla cuan-titativa de la .ley común con sus dos excepciones históricas.
Ahora no ■ estamos tratando de 'los méritos relativos de la tradición continental incorporada al artículo 320, supra,- y del criterio que prevalece en todas partes en los Estados Unidos, de acuerdo con estatutos de origen distinto.
En vista de la conclusión a que hemos' llegado sobre la cuestión a que acabamos de referirnos, no es necesario dis-cutir las demás cuestiones • levantadas por los apelantes..
Sólo queda por expresar que no queremos significar que nada de lo aquí referido implique que el artículo 320 del Có-digo Civil haya perdido nada de su fuerza original y efecto por virtud de legislación subsiguiente. No hemos pasa,do por alto las posibilidades sugeridas en los casos de Camacho v. Balasquide, 19 D.P.R. 590, y Lebrón v. Lebrón, 31 D.P.R. 891.
Claramente que.los autores del Código Civil tuvieron en cuenta los asientos hechos inmediatamente de ocurrido el acto inscrito. En cuanto a los asientos así verificados, como en esté caso, mucho. antes de radicarse la demanda donde *536se hace im ofrecimiento de la copia certificada, no parece exista razón por la cnal la regla prescrita por el Código Civil no deba ser cumplida.
La cuestión de si debe o nó. ser cumplida estrictamente dicha regia, o hasta revocada en ciertas circunstancias ima-ginables, o considerada como modificada por legislación sub-siguiente en un caso que no está claramente dentro de la ra-zón, política o espíritu del precepto legal, es cuestión que es mejor dejarla para ser resuelta cuando tal caso se pre- ' sente a nuestra consideración.

Debe revocarse la sentencia apelada y devolverse el caso ■a la corte inferior para ulteriores procedimientos no incompatibles con la opinión.